EXHIBIT 10.8

 

FIRST BANK OF BEVERLY HILLS, F.S.B.

23901 Calabasas Road, Suite 1050

Calabasas, California 91302

 

January 1, 2004

 

Mr. Craig Kolasinski

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Re: Stay Bonus

 

Dear Craig:

 

The purpose of this letter agreement is to document the terms and conditions
under which you may receive a stay bonus, as follows:

 

1. If you are in “Continuous Service” (as defined below) from the date of this
letter agreement through and including January 1, 2007, First Bank of Beverly
Hills, F.S.B. (the “Bank”) shall pay you a stay bonus in cash in the amount of
$300,000 (the “First Stay Bonus”) on such date. If you are in Continuous Service
from the date of this letter agreement through and including January 1, 2008,
the Bank shall pay you an additional stay bonus in cash in the amount of
$150,000 (the “Second Stay Bonus”) on such date. If there is a “Change in
Control” (as defined below), and you are in Continuous Service through the end
of the nine month period following the occurrence of such Change in Control, (a)
if the end of such nine month period falls before January 1, 2007, the Bank
shall accelerate payment of the First Stay Bonus and the Second Stay Bonus to
the end of such nine month period, and (b) if the end of such nine month period
falls on or after January 1, 2007 but before January 1, 2008, the Bank shall
accelerate payment of the Second Stay Bonus to the end of such nine month
period.

 

2. If, before January 1, 2008, (i) the Bank involuntarily terminates your
employment for any reason other than “Cause” (as defined below), (ii) you die or
suffer “Total Disability” (as defined below), or (iii) following a Change in
Control of the Bank, you terminate your employment with the Bank for “Good
Reason” (as defined below), you shall become entitled to receive a stay bonus,
conditioned upon your (or your personal representative’s or beneficiary’s, if
applicable) execution and delivery of the “Release Agreement” (as defined
below), in the amount of (a) if your death, Total Disability or termination of
employment occurs before January 1, 2007, the greater of $225,000 or the
“Prorated Amount” (as defined below), or (b) if your death, Total Disability or
termination of employment occurs on or after January 1, 2007, the Prorated
Amount less $300,000. The



--------------------------------------------------------------------------------

Mr. Craig Kolasinski

January 1, 2004

Page 2

 

“Prorated Amount” means $450,000 multiplied by a fraction, (I) the numerator of
which is the number of calendar months (or portion thereof) of Continuous
Service that you have completed after the date of this letter agreement until
your death, Total Disability or termination of employment, and (II) the
denominator of which is 48. Any stay bonus to which you are entitled under this
paragraph 2 shall be paid to you, in cash and in full, not later than the later
of (i) eight calendar days after execution and delivery by you (or your
beneficiary or personal representative, if applicable) of the Release Agreement,
or (ii) the date on which such Release Agreement becomes effective.

 

3. Schedule I attached to this letter agreement shows the amount of payment (if
any) you will receive under this letter agreement at various times through
January 1, 2008 in the event of (a) your Continuous Service, (b) your
termination with Cause, (c) your termination without Cause, death, Total
Disability, or, after the occurrence of a Change in Control, your resignation
with Good Reason, or (c) your resignation for any other reason.

 

4. For purposes of this letter agreement, the following capitalized terms shall
have the following meanings:

 

(a) “Continuous Service” means your continuous full-time employment with the
Bank from and after the date of this letter. Periods during which you are on a
leave of absence approved by the Bank’s Chief Executive Officer and Compensation
Committee shall be deemed to be periods of Continuous Service.

 

(b) “Cause” shall have the same meaning as set forth in that certain letter from
the Bank to you dated November 1, 2003 concerning the First Bank of Beverly
Hills, F.S.B. Change in Control Plan (the “Change in Control Plan”).

 

(c) “Change in Control” means (i) the acquisition by a person or group of more
than 50% of the total fair market value or total voting power of the stock of
the Bank or of a parent entity of the Bank in a transaction that is a “change in
the ownership” of the Bank, within the meaning of Q&A-12 of IRS Notice 2005-1;
provided, however, that acquisitions of stock of the Bank or of a parent entity
of the Bank by persons who had filed Schedule 13D as of the date of this letter
agreement shall be disregarded in determining whether there has been an
acquisition by a person or group of more than 50% of the total fair market value
or total voting power of the stock of the Bank or of a parent entity of the
Bank, or (ii) a sale of substantially all of the assets of the Bank that is a
“change in the ownership of a substantial portion” of the Bank’s assets within
the meaning of Q&A-14 of IRS Notice 2005-1.

 

(i) “Good Reason” shall have the same meaning as set forth in the Change in
Control Plan.

 

(d) “Release Agreement” shall mean a release agreement substantially in the form
of the Separation and General Release Agreement attached as Exhibit A to the
Change in Control Plan, except that such Separation and General Release
Agreement shall refer to this letter agreement rather than to the Change in
Control Plan.



--------------------------------------------------------------------------------

Mr. Craig Kolasinski

January 1, 2004

Page 3

 

(e) “Total Disability” means your inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or receipt of income replacement
benefits for a period of not less than three months under an accident and health
plan of the Bank by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

 

5. Except as expressly set forth in this letter agreement, you will not be
entitled to receive any bonus or compensation under this letter agreement. For
example, and not by way of limitation, you will not be entitled to receive any
bonus or compensation under this letter agreement if you voluntarily leave your
employment with the Bank at any time before the occurrence of a Change in
Control, if you voluntarily terminate your employment with the Bank within nine
months after the occurrence of a Change in Control without Good Reason, or if
the Bank terminates your employment for Cause at any time. Any amounts payable
under this letter agreement shall be in addition to any amounts to which you may
become entitled under the Change in Control Plan. In no event shall the
aggregate amount of payments made to you under this letter agreement be more
than $450,000.

 

6. You shall have the right, at any time, to designate your beneficiary (primary
as well as contingent) to receive amounts payable under this letter agreement in
the event of your death before payment. The beneficiary designated under this
letter agreement may be the same as or different from the beneficiary
designation under any other employee benefit plan of the Bank or any of its
affiliates in which you participate. You shall designate your beneficiary by
making a written, signed designation, and returning it to the Bank. You shall
have the right to change the beneficiary by delivering to the Bank a new written
and signed designation. Where required by law or determined by the Bank, in its
sole and absolute discretion, if you name someone other than your spouse as
beneficiary, a spousal consent, in a form designated by the Bank, must be signed
by your spouse and returned to the Bank. Upon the making of a new beneficiary
designation, all prior beneficiary designations shall be cancelled. The Bank
shall be entitled to rely on the last beneficiary designation signed by you and
delivered to the Bank before your death. If you fail to designate a beneficiary
as provided in this paragraph 6, or of all the designated beneficiaries
predecease you, then your designated beneficiary shall be your surviving spouse.
If you have no surviving spouse, the amounts payable under this letter agreement
shall be paid to your issue upon the principle of representation, or, if there
is no such issue, to your estate. If the Bank has any doubt as to the proper
beneficiary to receive payments under this letter agreement, the Bank shall have
the right, exercisable in its sole and absolute discretion, to suspend payment
until such matter is resolved to the Bank’s satisfaction. Your beneficiary
designation shall be deemed automatically revoked if you name your spouse as
beneficiary and your marriage is later dissolved or your spouse dies.



--------------------------------------------------------------------------------

Mr. Craig Kolasinski

January 1, 2004

Page 4

 

7. The obligation of the Bank to pay you any amounts under this letter agreement
is conditioned upon approval of this letter agreement or the payment of such
amounts (or upon review of this letter agreement or of the payment of such
amounts, and failure to object thereto) by the OTS, the FDIC, or any other
governmental agency having jurisdiction over the Bank, to the extent such
approval (or review) is required by applicable laws or regulations.

 

8. This letter agreement does not constitute a contract of employment or impose
on you any obligation to remain in the employ of the Bank, nor does it impose on
the Bank any obligation to retain you in your present or any other position, nor
does it change the status of your employment as an employee at will. Nothing in
this letter agreement shall in any way affect the right of the Bank in its
absolute discretion to change or reduce your compensation at any time, or to
change at any time one or more benefit plans, including but not limited to any
pension plans, severance plans, dental plans, health care plans, savings plans,
bonus plans, vacation day plans, total disability plans, and the like.

 

9. The laws of the State of California shall be the controlling law in all
matters relating to this letter agreement, regardless of the choice-of-law rules
of the State of California or any other jurisdiction. No term or provision of
this letter agreement shall be construed so as to require the commission of any
act contrary to law, and wherever there is any conflict between any provision of
this letter agreement and any present or future statute, law, ordinance, or
regulation, the latter shall prevail, but in such event the affected provision
of this letter agreement shall be curtailed and limited only to the extent
necessary to bring such provision within the requirements of the law. If a
provision of this letter agreement shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of this letter
agreement and this letter agreement shall be construed and enforced as if the
illegal or invalid provision had not been included.

 

10. Arbitration in accordance with the terms and provisions of Article VI of the
Change in Control Plan shall be the exclusive remedy for resolving any dispute
or controversy between you and the Bank relating to or arising out of this
letter agreement.

 

11. Your rights or interests under this letter agreement shall not be assignable
or transferable (whether by pledge, grant of a security interest, or otherwise)
by you, your beneficiaries or legal representatives, except by will or by the
laws of descent and distribution.



--------------------------------------------------------------------------------

Mr. Craig Kolasinski

January 1, 2004

Page 5

 

This letter agreement is being furnished to you in duplicate. If this letter
agreement correctly expresses your understanding of our agreement, please sign
one duplicate original in the space provided below and return it to me.

 

Sincerely yours,

By:

 

 

--------------------------------------------------------------------------------

   

Joseph W. Kiley III

   

Chief Executive Officer and President

 

ACCEPTED AND AGREED TO:

By:

 

 

--------------------------------------------------------------------------------

   

Craig Kolasinski